DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “etching the cap dielectric layer to expose the metal units; forming second bonding features over the cap dielectric layer and contacting the metal units; etching the cap dielectric layer and the flexible dielectric membrane, thereby providing through-holes to expose the second substrate”, as recited in claim 1, is unclear as to whether the method comprises etching the cap dielectric layer two times, once to expose the metal units and forming second bonding features over the cap dielectric layer and contacting the metal units and then etching the cap dielectric layer again and etching the flexible dielectric membrane, thereby providing through-holes to expose the second substrate.
It is further unclear as to whether the metal units are first exposed and only then through-holes are provided to expose the second substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (2012/0313235).
Regarding claim 1, Chu et al. teach in Figures 1C and 2B and related text a method of providing a stacked semiconductor structure, the method comprising:
preparing a first device wafer 134, preparing the first device wafer comprising:
providing a multilayer interconnect (interconnects formed in the CMOS layer 134) over at least one transistor of a first substrate (un-numbered of wafer 134), wherein the multilayer interconnect (interconnects formed in the CMOS layer 134) is electrically coupled to the at least one transistor (see paragraph [0030]);
providing metal sections (un-numbered elements) over the multilayer interconnect (interconnects formed in the CMOS layer 134), the metal sections electrically coupled to the multilayer interconnect;

 preparing a second device wafer 133, preparing the second device wafer comprising:
depositing a flexible dielectric membrane 107 on a front surface of a second substrate 101 of the second device wafer 133, the second substrate 101 having a uniform material composition, the second substrate 101 of the second device wafer 133 being separate from the first substrate of the first device wafer 134;
forming metal units (un-numbered elements) over the flexible dielectric membrane 107;
depositing a cap dielectric layer 113 over the metal units (un-numbered elements) and the flexible dielectric membrane 107; 
etching the cap dielectric layer 113 to expose the metal units (see step 135);
forming second bonding features 121-124 over the cap dielectric layer 113 and contacting the metal units;
etching the cap dielectric layer 113 and the flexible dielectric membrane 107, thereby providing through-holes to expose the second substrate 101; and
etching the second substrate 101 of the second device wafer 133 through the through-holes 175, 176 to form a cavity (i.e. the cavity where getter 213 is formed, see paragraph [0041]) in the second substrate 101 of the second device wafer under the flexible dielectric membrane 107, 
the etching releasing a movable structure (elements 127 and 128) formed in the second device wafer 133 from the flexible dielectric membrane 107, the metal units (un-
after preparing the first device wafer 134 and after preparing the second device wafer 133, bonding the first bonding features (un-numbered elements) to the second bonding features 121-124 to bond the second device wafer to the first device wafer (see figure 1C).

Chu et al. do not teach etching the cap dielectric layer two times, as recited in the claim.
It would have been obvious for one of ordinary skill in the art at the time of the invention to etch the cap dielectric layer in Chu et al.’s device two times., in order to provide more accurate location of the through holes.

Regarding claim 2, the modified device discloses portions of the metal units of the movable structure and the metal sections of the first device wafer construct a micro-machined capacitor with a variable capacitance.

Regarding claim 3, Chu et al. teach substantially the entire claimed invention, as applied to claim 1 above, except wherein a ratio of a thickness of the flexible dielectric membrane to a thickness of the metal units is in a range from 2 to 7.
It would have been obvious for one of ordinary skill in the art at the time of the invention to form a ratio of a thickness of the flexible dielectric membrane to a thickness of the metal units is in a range from 2 to 7, in Chu et al.’s device two times., in order to adjust the device characteristics.


Regarding claim 4, the modified device discloses the bonding the first bonding features to the second bonding features forms a sealed cavity, wherein the movable structure is disposed within the sealed cavity.

Regarding claim 5, the modified device discloses the movable structure is disposed over portions of the metal sections of the first device wafer.

Regarding claim 6, the modified device discloses that preparing the first device wafer comprising providing a protection dielectric layer over the metal sections, wherein the protection dielectric layer prevents the movable structure from contacting the metal sections.

Regarding claim 7, the modified device discloses bonding the first bonding features to the second bonding features electrically couples the metal sections of the first device wafer to the metal units of the second device wafer.




Response to Arguments
1.	Applicants states that “We determined that this was a typographical error. Instead, the cited references should have been the references used in the previous Office Action of July 30, 2020. We also discussed the cited reference Chu. Applicant noted that it appears that the Office Action switches the references to Chu's wafer 133 and 134. In particular, Applicant thought that the Office Action may not have realized that the structure in process 16o of Chu (Fig. 1B) appears to be flipped over and bonded to another wafer 134 in process 165 of Chu (Fig. 1C). See Chu at ¶ [0031] ("MEMS wafer 133 can be placed over caps wafer 134... ."). The apparent confusion of the references for Chu's wafer 133 and 134 make it difficult for Applicant to fully comprehend the Office Action's positions. 

1.	The examiner regrets and apologizes for the typographical error which was made in the previous office action regarding the references of Endo and Chu.

2.	Applicants argue that “Applicant understands that the Examiner agrees that these amendments overcome the current rejection, subject to further search and consideration”.

2.	Unfortunately, the examiner does not recall stating that the amendment to claim 1 would overcome the current rejection.  In fact, the interview summary, which was conducted on 6/24/2021, states that “Applicants proposed amending claims 1 and 17 in order to overcome the 103 rejection. No agreement was reached”.

3.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection and because of the allowance of claims 17-20 and 22.


Allowable Subject Matter
Claims 8-12, 14-20 and 22 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 










O.N.								/ORI NADAV/
10/29/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800